              Case 2:18-cr-00174-RAJ Document 426 Filed 03/19/21 Page 1 of 2




 1                                                                     The Hon. Richard A. Jones
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT FOR THE
 8
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10
      UNITED STATES OF AMERICA,                            No. CR18-174-RAJ
11
                               Plaintiff,
12
                          v.
13
                                                           FINAL ORDER OF FORFEITURE
14
      JOSE VERDUZCO URIAS,
15
16                             Defendant.
17
18
19          THIS MATTER comes before the Court on the United States’ Motion for Entry of
20 a Final Order of Forfeiture for the following property:
21          • One Savage 67E 12 gauge shotgun, no serial number, and any associated
22              ammunition.
23          The Court, having reviewed the United States’ motion, as well as the other
24 pleadings and papers filed in this matter, HEREBY FINDS that entry of a Final Order of
25 Forfeiture is appropriate for the following reasons:
26          • In the plea agreement Defendant Urias entered on January 7, 2019, he agreed
27              to forfeit his interest in the above-listed property, (Dkt. No. 252, ¶ 13);
28

     Final Order of Forfeiture - 1                                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Urias, CR18-174-RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:18-cr-00174-RAJ Document 426 Filed 03/19/21 Page 2 of 2




 1          • On April 1, 2019, the Court entered a Preliminary Order of Forfeiture finding
 2               the above-listed property forfeitable pursuant to 21 U.S.C. § 853(a) and
 3               forfeiting the Defendant’s interest in the property, (Dkt. No. 324);
 4          • Thereafter, the United States published notice of the pending forfeiture as
 5               required by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure
 6               (“Fed. R. Crim. P.”) 32.2(b)(6)(C), (Dkt. No. 339), and also provided direct
 7               notice to three potential claimants as required by Fed. R. Crim. P.
 8               32.2(b)(6)(A) (Declaration of AUSA Krista K. Bush, ¶ 2, Exhibits A-C); and
 9          • The time for filing third-party petitions has expired, and none were filed.
10
11 NOW, THEREFORE, THE COURT ORDERS:
12          1.      No right, title, or interest in the above-listed property exists in any party
13 other than the United States;
14          2.      The property is fully and finally condemned and forfeited, in its entirety, to
15 the United States; and
16          3.      The United States Department of Justice, and/or its representatives, are
17 authorized to dispose of the property in accordance with the law.
18
19          IT IS SO ORDERED.
20
21          DATED this 19th day of March, 2021.
22
23                                                       A
24                                                       The Honorable Richard A. Jones
                                                         United States District Judge
25
26
27
28

     Final Order of Forfeiture - 2                                         UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Urias, CR18-174-RAJ
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
